UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1728



YAN LIN,

                                                           Petitioner,

           versus


MICHAEL B. MUKASEY, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A98-595-532)


Submitted:   January 10, 2008              Decided:   January 25, 2008


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mark C.
Walters, Assistant Director, Jeffrey R. Meyer, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Yan Lin, a native and citizen of the People’s Republic of

China, petitions for review of an order of the Board of Immigration

Appeals (“Board”) affirming the immigration judge’s denial of her

requests for asylum, withholding of removal, and protection under

the    Convention        Against   Torture.*        Lin   challenges   the     Board’s

finding that her testimony was not credible and that she otherwise

failed to meet her burden of proof to qualify for asylum.                      We will

uphold a negative credibility determination if it is supported by

substantial evidence, see Tewabe v. Gonzales, 446 F.3d 533, 538

(4th Cir. 2006), and reverse the Board’s decision only if the

evidence “was so compelling that no reasonable fact finder could

fail to find the requisite fear of persecution.”                   Rusu v. INS, 296

F.3d       316,    325   n.14   (4th   Cir.    2002)   (internal    quotations       and

citations omitted).

                  We   have   reviewed   the   administrative      record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Lin failed to

establish         past   persecution     or    a   well-founded    fear   of    future

persecution as necessary to establish eligibility for asylum.                        See

8 U.S.C.A. § 1158(b)(1)(B)(I), (ii) (West 2005) (providing that the


       *
      Lin does not challenge on appeal the denial of protection
under the Convention Against Torture. We therefore find that she
has waived appellate review of this claim. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).


                                         - 2 -
burden of proof is on the alien to establish eligibility for

asylum); 8 C.F.R. § 1208.13(a) (2007) (same).         Similarly, because

Lin does not qualify for asylum, she is not entitled to withholding

of removal.   See Dankam v. Gonzales, 495 F.3d 113, 124 (4th Cir.

2007).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                - 3 -